internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-146288-02 date date legend x d1 country dear this letter responds to a letter dated date and supplemental correspondence submitted on behalf of x by x’s authorized representative requesting a ruling under sec_301_9100-3 of the procedure and administration regulations to file a late entity classification election facts x was formed in country on d1 at the time of formation x’s default classification under sec_301_7701-3 was an association_taxable_as_a_corporation x intended to file a form_8832 entity classification election but inadvertently failed to file the election timely law and analysis sec_301_7701-1 provides that the classification of organizations that are recognized as separate entities is determined under sec_301_7701-2 sec_301_7701-3 and sec_301_7701-4 sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes as provided in plr-146288-02 sec_301_7701-3 provides that except as provided in sec_301 b unless the entity elects otherwise a foreign eligible_entity is a partnership if it has two or more members and at least one member does not have limited_liability an association if all members have limited_liability or disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 provides that a member of a foreign eligible_entity has limited_liability if the member has no personal liability for the debts of or claims against the entity by reason of being a member sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided in sec_301_7701-3 by filing a form_8832 with the service_center designated on form_8832 sec_301_7701-3 provides that an eligible_entity required to file a federal_income_tax return for the taxable_year for which the election is made must attach a copy of its form_8832 to its federal tax or information_return for that year sec_301_7701-3 further provides that if the entity is not required to file a return for that year a copy of its form_8832 must be attached to the federal_income_tax or information_return of any direct or indirect owner of that entity for the taxable_year of the owner that includes the date on which the election is effective sec_301_7701-3 provides that an election made under sec_301_7701-3 shall be effective on the date specified or if no date is specified on the date filed sec_301_7701-3 further provides that the effective date specified on form_8832 cannot be more than days prior to the date on which the election is filed and cannot be more than months after the date on which the election is filed sec_301_9100-1 provides that the regulations under sec_301_9100-2 and sec_301_9100-3 provide standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 further provides that sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-1 provides that a regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-3 provides that requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that subject_to sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-146288-02 sec_301_9100-3 provides that a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 of the income_tax regulations ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief conclusion based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to submit a form_8832 effective on d1 to the appropriate service_center a copy of this letter should be attached to the election a copy is included for that purpose except as specifically set forth herein we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
